Title: To Thomas Jefferson from Richard Randolph, 10 April 1822
From: Randolph, Richard
To: Jefferson, Thomas


Dear Sir/
Richmond
10th April 1822—
The governor tells me that the cement which I sent you did not answer at all. From the circumstance of all our tryals with it being successful, and the very same material as that sent in the barrels, being considered equal to the imported cement, by the workmen on the canal at Columbia So Carolina; I am induced to believe that the failure  was occasiond by the want of proper management in the preparation of it for use. In order to give it another tryal, I send you enclosed, written directions, which if attended to, will I am persuaded make a hard and durable water cement.I am with great respect your friend,Richard Randolph